UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 12-6815


TERRANCE L. JAMES-BEY, Sovereign,

                      Petitioner – Appellant,

          v.

STATE OF NORTH CAROLINA; NORTH CAROLINA           DEPARTMENT   OF
CORRECTIONS; UNITED STATES CORPORATION,

                      Respondents - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.     Robert J. Conrad,
Jr., Chief District Judge. (1:11-cv-00136-RJC)


Submitted:   August 16, 2012                 Decided:   August 21, 2012


Before KING and THACKER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Terrance Lamount James, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Terrance      James-Bey       seeks       to    appeal        the    district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and denying a certificate of appealability.                                 He also

seeks to appeal the district court’s order treating his Fed. R.

Civ. P. 60(b) motion as a successive 28 U.S.C. § 2254 (2006)

petition, and dismissing it on that basis.                          The orders are not

appealable       unless        a   circuit       justice       or     judge        issues     a

certificate      of    appealability.            See    28    U.S.C.      § 2253(c)(1)(A)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2006).                   When the district court denies

relief    on    the    merits,     a   prisoner        satisfies      this    standard       by

demonstrating         that     reasonable        jurists      would       find     that     the

district       court’s    assessment       of    the     constitutional            claims    is

debatable      or     wrong.       Slack   v.     McDaniel,         529   U.S.      473,    484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling is debatable, and that the petition states a debatable

claim of the denial of a constitutional right.                            Slack, 529 U.S.

at 484-85.




                                             2
               We have independently reviewed the record and conclude

that James-Bey has not made the requisite showing.                        Accordingly,

we deny a certificate of appealability and dismiss the appeal.

               Additionally, we construe James-Bey’s informal brief

as    an     application     to    file   a        second   or   successive       §    2254

petition.       United States v. Winestock, 340 F.3d 200, 208 (4th

Cir.    2003).         In   order    to    obtain       authorization       to    file   a

successive § 2254 petition, a prisoner must assert claims based

on    either:    (1)   a    new    rule   of       constitutional    law,    previously

unavailable, made retroactive by the Supreme Court to cases on

collateral       review;     or     (2)    newly       discovered       evidence,      not

previously       discoverable        by      due      diligence,    that       would     be

sufficient to establish by clear and convincing evidence that,

but    for    constitutional        error,     no    reasonable     factfinder        would

have found the petitioner guilty of the offense.                               28 U.S.C.

§ 2244(b)(2) (2006).              James-Bey’s claims do not satisfy either

of these criteria.           Therefore, we deny authorization to file a

successive      §   2254    petition.          We    dispense    with   oral     argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.



                                                                                 DISMISSED



                                               3